Citation Nr: 0202636	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  00-16 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for headaches, mixed and unilateral.

2.  Entitlement to service connection for an anxiety 
disorder.

3.  Entitlement to service connection for residuals of shin 
splints.

4.  Entitlement to service connection for allergic rhinitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1998 to December 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

At an RO hearing in November 2000, the veteran withdrew his 
appeals for all claims except the ones listed on the title 
page of this action.  He withdrew the other claims on the 
record and it is part of the transcript, which is associated 
with the claims file.  Therefore, the Board will only address 
the issues listed on the title page.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran developed an anxiety disorder, bilateral shin 
splints, and allergic rhinitis as a result of active service.


CONCLUSION OF LAW

Service connection for an anxiety disorder, bilateral shin 
splints, and allergic rhinitis is warranted.  38 U.S.C.A. §§ 
1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural background

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 112 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
the VCAA were recently promulgated.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Among the changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, is a heightened duty on the 
part of VA to assist the veteran in developing evidence in 
support of a claim for service connection.  Such assistance 
includes identifying and obtaining evidence relevant to the 
claim and affording the veteran a VA rating examination, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the veteran's claim.  See VCAA 
and the implementing regulations.

The Board has reviewed the veteran's claims in light of the 
new Veterans Claims Assistance Act and concludes that while 
the RO did not necessarily fully comply with the new 
notification requirements at the time the veteran's claim was 
filed, a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and the RO's 
statements and supplemental statement of the case clarified 
what evidence would be required to establish service 
connection for an anxiety disorder, bilateral shin splints, 
and allergic rhinitis.  The veteran responded to the RO's 
communications with additional evidence, written argument, 
and testimony, curing (or rendering harmless) the RO's 
earlier omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 
49,747 (1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").  The VCAA 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
See VCAA.  This obligation was satisfied by the various VA 
examinations requested and accomplished in connection with 
this claim, specifically in February and March 2000.  
Examiners rendered opinions with respect to a nexus between a 
claimed disability and military service.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, reports of VA 
rating examinations and outpatient treatment records, and 
personal statements, as well as private medical and lay 
evidence submitted by the veteran in support of his claim.  
The Board is not aware of any additional relevant evidence 
that is available in connection with these three issues on 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See VCAA.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as psychoses, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

In this case, the veteran contends that he developed an 
anxiety disorder, residual shin splints, and allergic 
rhinitis during his tour of duty.  Based on a review of the 
evidence of record, the Board finds that service connection 
for an anxiety disorder, shin splints, and allergic rhinitis 
is warranted for the following reasons.  

Anxiety disorder

The veteran's service medical records indicate that he was 
treated for with narcotics to relieve his daily headaches.  
According to a July 1999 service outpatient record the 
veteran was diagnosed with tension headaches.  The service 
allergy unit determined that the headaches were not due to 
allergies.  According to a November 1999 service psychiatric 
consultation, the examiner's impression was no evidence of 
gross affective, cognitive, or psychotic impairment and the 
veteran had probable migraine headaches with characteristic 
irritable personality associated with it.  

According to a November 1999 neurologic report, the physician 
ambiguously noted that one of the veteran's medications 
(Elavil) was not effective for depression.  Nevertheless, the 
physician further noted that he had had a long discussion 
with the veteran regarding the veteran's psychological 
reaction to his headaches and, as a result, decided to 
prescribe Xanax in order to help control the veteran's 
headaches.

According to the final November 1999 Physical Evaluation 
Report, the Physical Evaluation Board recommended discharge 
due to the veteran's migraine headaches.

In March 2000, several months after the veteran's discharge, 
a VA psychiatric examiner diagnosed the veteran with an 
anxiety disorder.  The VA psychiatric examiner elaborated in 
the report that the veteran did not receive psychiatric 
treatment for psychiatric disorder in the military.  Based on 
a review of the evidence the VA examiner reported that the 
veteran was given a psychiatric evaluation in which he 
disavowed any psychological symptoms other than irritability 
and sleep due to his headache pain.  The veteran received no 
psychiatric diagnosis during this service examination.  The 
VA psychiatric examiner speculated in this report that it was 
"very likely" that the veteran had difficulty adjusting to 
the structure and stress of military life and it was very 
likely that the tension levels elevated to such a degree that 
he developed these headaches.  The examiner continued that 
the veteran appeared to have mild levels of anxiety and 
depression secondary to adjustment problems in the military.  
The examiner felt that the depression and anxiety were very 
mild and would cause mild problems in occupational function 
in terms of energy level and difficulty concentrating. The 
examiner diagnosed an anxiety disorder.
 
The Board must weigh the evidence of record.  The evidence in 
favor of the veteran's claim includes the service and post-
service medical records.  Although not diagnosed with a 
psychiatric disorder during service, the service medical 
records indicate that the veteran was prescribed anti-
depressants.  The post-service medical evidence, specifically 
in the March 2000 VA examination report several months after 
discharge, indicates that the veteran was diagnosed with mild 
levels of anxiety and depression secondary to adjustment 
problems in the military.  The Board notes that there is no 
probative and credible evidence to rebut the March 2000 VA 
psychiatric examiner's findings.

Accordingly, service connection is established for an anxiety 
disorder on a direct basis.

Bilateral shin splints

The service medical records show that in January 1999 a 
service examiner diagnosed the veteran with bilateral shin 
splints, and advised him not to run or march.

The post-service medical evidence indicates that the veteran 
continued to have bilateral shin splints. In March 2000, a VA 
examination showed the veteran to have shin splints.  By 
history, the examiner reported that the veteran developed 
shin splints in 1999 while running drills.  For relief, the 
veteran would take pain relief medication.  The veteran 
stated that the bilateral shin splints flared up only 
occasionally but that he would have to walk flat and it would 
aggravate him for a number of days.  There was no evidence of 
constitutional symptoms of bone disease and the veteran was 
no longer able to run.

Given that the veteran was diagnosed with bilateral shin 
splints during service and within several months after 
service, without probative evidence to the contrary, the 
Board finds that service connection for residuals of 
bilateral shin splints is warranted.

Allergic rhinitis

The service medical records indicate that the veteran was 
diagnosed with allergic rhinitis.  

According to a February 2000 VA sinus examination report, two 
months after the veteran's discharge from service, the VA 
examiner diagnosed the veteran with chronic perineal allergic 
rhinitis with subsequent pharyngeal irritation due to 
posterior nasal drainage and dysphonia related to drainage 
from his nasal sinuses.  The examiner noted that apparently, 
these symptoms were not present before the veteran began 
service, although allergy testing during service suggested an 
allergic reaction to dust mites, which were likely his 
continued source of allergic rhinitis and related symptoms.  
The examiner speculated that, although the welding that the 
veteran did during service may have contributed to irritation 
of his nasal mucosa and eyes and could be related to 
exacerbation of his symptoms, it was unlikely to be a factor 
that would contribute to long-term allergic symptoms.  Given 
that there is no probative competent evidence that the 
veteran had allergic rhinitis prior to service, it appears 
that the veteran developed it during service.  Therefore, the 
Board finds that in this opinion the VA examiner has 
medically linked the veteran's post-service allergic rhinitis 
to the allergic rhinitis experienced during service.  Without 
probative evidence to the contrary, the Board finds that 
service connection for allergic rhinitis is warranted.


ORDER

Entitlement to service connection for an anxiety disorder, 
bilateral shin splints, and allergic rhinitis is granted. 


REMAND

With respect to determining the appropriate rating for the 
headache and anxiety disorder, the Board finds that a remand 
is necessary in order to determine the appropriate disability 
rating for these disabilities.  Generally, all disabilities, 
including those arising from a single disease entity, are 
rated separately with the resulting ratings being combined.  
38 C.F.R. § 4.25 (2001).  Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2001).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
on of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (where a veteran with a service-
connected facial injury sought an increased rating, the 
veteran's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and 
painful scars and muscle injury). On remand, the RO needs to 
consider all applicable diagnostic codes to rate the 
veteran's service-connected migraine headache and anxiety 
disorders.

Given that the symptoms for the headache and anxiety 
disorders have related manifestations under the VA Rating 
Schedule, the veteran must be reexamined.  Then, the RO must 
determine the appropriate rating based on the resulting 
examination report and any other evidence of record pursuant 
to 38 C.F.R. §§ 4.124a and Diagnostic Code 8100 and 4.130, 
Diagnostic Code 9400 (2001).  Because the RO's rating action 
is dependent upon the results of any new medical evidence 
obtained, including the findings from VA examinations and the 
examiners' comments, the Board finds that the development 
should be performed by the RO which is, essentially, co-
located with the appropriate VA medical center.  This will 
avoid an unnecessary and additional transfer of the claims 
folder between the Board and the RO, which would result in 
delay.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
that have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, the RO should so inform the 
veteran and request him to provide a copy 
of such records.

3.  After completing the above actions, 
the RO should arrange for VA examinations 
with respect to his service-connected 
headaches and anxiety disorders.  The 
rationale for all opinions expressed 
should be explained by the examiner.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiners for proper review of the 
medical history.  The examination reports 
are to reflect whether such a review of 
the claims file was made.  The 
examination report must be typed.  Due 
written notice of the time and place of 
the examination should be given to the 
veteran, and a copy of the notification 
letter should be made a part of the 
claims folder.

? The RO should arrange for the 
veteran to be scheduled for an 
examination to obtain information 
as to the frequency and severity 
of his headaches.  All indicated 
testing should be accomplished 
and the results reviewed prior to 
completion of the report.  The 
examiner should elicit details 
from the veteran concerning the 
frequency and severity of his 
headaches.  Based upon the 
findings from the examination and 
review of the veteran's entire 
medical record, the examiner 
should provide an opinion as to 
whether the veteran's headache 
disorder is productive of 
completely prostrating and 
prolonged attacks, and if so, the 
frequency of such attacks.

? The veteran should be afforded a 
psychiatric examination in order 
to determine the severity of his 
service-connected anxiety 
disorder.  The examiner should 
comment on whether the veteran's 
headaches are related to, or a 
symptom of, his anxiety disorder.  
The examiner should also assign a 
GAF (global assessment of 
functioning) score consistent 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders, Fourth Edition, and 
explain what the score means.  In 
order to assist the examiner in 
providing the requested 
information, the claims folder 
should be made available to the 
examiner for review in 
conjunction with the examination, 
and the examiner should 
acknowledge such review in the 
examination report.

4.  Subsequently, given that the 
veteran's headache and anxiety disorders 
are intertwined for rating purposes, the 
RO should determine the appropriate 
disability rating(s) and consider whether 
staged ratings are appropriate.  In this 
regard, the RO should give full 
consideration to 38 C.F.R. §§ 4.14, 4.25 
and Fenderson v. West, 12 Vet. App. 119 
(1999).  If a full grant of benefits is 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



